July 10, 2001

Bulldog Technologies Inc.
128-11180 Coppersmith Place
Richmond, B.C.
V7A 5GS

Attention:

Mr. John Cockburn
President & CEO

Dear Mr. Cockburn,

Ref: Export Financing Facility

We are pleased to provide our financing offer associated with your future export
sales with the terms and conditions outlined hereunder. We would at the present
time expect to be able to provide 100% non-recourse financing:

Importers/Buyers:

Bulldog Technologies Inc. Distributors in the U.S.A.

Exporter

:

Bulldog Technologies Inc. ("BTI")
Richmond, B.C.

Insurance:

Arranged by i Trade Finance and subject to availability of insurance by EDC with
cost to be borne by the Exporter.

Or

Arranged by BTI and subject to availability of insurance by EDC. Documentation
to be by way of a Tripartite Agreement between EDC, i Trade Finance and BTI and
a Schedule A Form to be provided at time of each shipment.

Recourse:

100% Non-Recourse - Subject to i Trade Finance being satisfied with its due
diligence on U.S. Distributors.

Purpose:

To provide financing for the shipment of BTI Container Security System Units.

Currency/Amount

:

Up to USD 100,000 per Distributor or as required. Please note that the amount is
dependent upon the limit for each Importer, as approved by the EDC.

Purchase Order Confirmation:

To be issued by i Trade Finance on behalf of each customer/importer.

Shipment

:

One or more shipments (to be determined).

-2-

Bill Purchase
Tenor / Repayment

:

Up to a term of 180 days. The number of days will be dependent on the term
approved by EDC for each Importer and will be contingent upon the continued
availability of EDC Insurance cover.

Availability:

Upon Receipt of each bill of exchange duly accepted by the buyer/importer or as
agreed.

Remuneration

:

 

i) Interest rate:

2% p.a. above the Canadian Prime Rate as quoted by HSBC Bank Canada for CAD
transactions, or 2% p.a. above the US Bank Rate as quoted by HSBC Bank Canada
for USD transactions.

ii) Fees:

a. 0.65 bps flat for each 30 days or part thereof calculated from date of
issuance of our Purchase Order Confirmation (guarantee of payment) to the date
of final maturity of the relative Bill of Exchange. Minimum fee to be $250.00
per Bill of Exchange

b. Bank collection fees and out of pocket expenses if any will be for the
account of BTI

NB:

Please advise whether BTI or the US Distributor(s) will pay the interest and
fees or split them.

iii) Success Fee:

10,000 Shares of BTI to be provided to i Trade Finance for consideration of one
($1.00) CDN dollar with warrents to be issued by BTI to ITFI for 200,000 shares
of Bulldog (equivalent to 2% of the equity assuming 10Million outstanding
shares) @ $0.50 for the first 180 days, thereafter exercisable @ $0.75 for the
next 180 days, thereafter @ $1.00 for the next 360 days.

Days of grace

:

None-each bill will be payable on its maturity date, and will be subject to post
maturity interest charges.

Documentation

:

i) Accepted Bills of Exchange or Promissory Notes Signed by an Authorized
Officer(s) of the buyer/importer.

ii) Purchase Order Confirmation signed by BTI and,

iii) Financing Agreement signed by each of the agreed upon distributors.

iv) Shipping Documentation as required between Importer and Exporter (to be
determined).

-3-

Other Conditions:

In order to provide you with our individual offers for each of your
importer/distributors, we will require the following:

- Latest reviewed or audited financial statements of potential importers /
Distributors

- Copies of any EDC or other related Credit Insurance policies that BTI has

- Credit report and bank reports on potential importers * This will be carried
out by i Trade Finance

- Latest reviewed or audited financial statements of BTI

- Copies of Purchase Orders for BTI products from the importer/distributors.

Payment domicile

:

HSBC Bank Canada 70 York Street Toronto, Ontario credit account of i Trade
Finance.

Underlying transaction

:

Export of BTI products to its Importer/Distributor network located in the U.S.A.

Modus Operandi

:

i) Exporter will provide shipping documents to i Trade Finance shortly after
shipment and i Trade will then draw a Bill of Exchange on each Importer (drawee)
for the tenor agreed.

 

ii) i Trade Finance will dispatch the documents by courier to the bank named by
the Importer as their Banker, on a Documents Against Acceptance basis.

 

iii) Upon receipt of the authenticated advice from the Importer's bank that the
Bills have been accepted, i Trade Finance will disburse face amount to BTI net
of fees and interest as detailed above, unless paid by the Importer in which
case Fees and Interest will be capitalized into the Bill of Exchange.

This financing offer is available for acceptance by BTI until July 30, 2001.
Please indicate your acceptance of the foregoing terms and conditions by signing
hereunder and returning an original copy to us for our files. We look forward to
working with you on the development of your distributor network and BTI's
successful penetration of the market for your security systems.

Yours Truly,

Signature: /s/A. Parker Gallant
Name: A. Parker Gallant
Title: President

Signature: /s/Anne C. Aurelius
Name: Anne C. Aurelius
Title: Executive Vice President

-4-

Accepted by Bulldog Technologies Inc. this day of July 2001

Signature: /s/J.M. Cockburn
Name: Mr. J. Cockburn
Title: President